Citation Nr: 1022088	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
left wrist injury.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for cervical strain.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for dextroscoliosis of 
the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from April 1985 to October 
1986.  

By rating action in December 1986, the RO denied, in part, 
service connection for residuals of a left wrist injury, 
cervical strain, and dextroscoliosis of the lumbar spine.  
The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the RO 
which denied the Veteran's request to reopen the claims of 
service connection for residuals of a left wrist injury, 
cervical strain, and dextroscoliosis of the lumbar spine.  In 
January 2010, a hearing was held at the RO before the 
undersigned member of the Board.  

The issues of service connection for a left wrist, cervical 
strain, and low back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for residuals of a left wrist injury, 
cervical strain, and dextroscoliosis of the lumbar spine was 
last finally denied by an unappealed rating decision by the 
RO in December 1986.  

2.  The additional evidence received since the December 1986 
rating decision is new and material and raises a reasonable 
possibility of substantiating the claims of service 
connection for residuals of a left wrist injury, cervical 
strain, and dextroscoliosis of the lumbar spine.  


CONCLUSIONS OF LAW

1.  The December 1986 RO decision which last denied service 
connection for residuals of a left wrist injury, cervical 
strain, and dextroscoliosis of the lumbar spine is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104, 20.1103 (2009).  

2.  New and material evidence has been received to reopen the 
claim of service connection for residuals of a left wrist 
injury.  38 U.S.C.A. §§ 1111, 1131, 5103A, 5107, 5108 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 
3.306, 20.1105 (2009).  

3.  New and material evidence has been received to reopen the 
claim of service connection for cervical strain.  38 U.S.C.A. 
§§ 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 3.159, 3.303, 3.309, 20.1105 (2009).  

4.  New and material evidence has been received to reopen the 
claim of service connection for dextroscoliosis of the lumbar 
spine.  38 U.S.C.A. §§ 1131, 5103A, 5107, 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009), VA has certain obligations to notify and 
assist the appellant.  Given that this decision reopens the 
claims of entitlement to service connection and then remands 
the appeal, an exhaustive analysis of VA's attempt to comply 
with these statutes is not in order.


Finality

Before reaching the merits of the Veteran's claims for 
residuals of a left wrist injury, cervical strain, and 
dextroscoliosis of the lumbar spine, the Board must first 
rule on the matter of reopening of the claims.  That is, the 
Board has a jurisdictional responsibility to consider whether 
it is proper for the claims to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this case, service connection for residuals of a left 
wrist injury, cervical strain, and dextroscoliosis of the 
lumbar spine was finally denied by the RO in December 1986.  
There was no appeal of this rating decision, and they became 
final.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current issues on 
appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

The Board notes that even if the RO determined that new and 
material evidence was received to reopen the claim, or that 
an entirely new claim was received, the Board is not bound by 
that determination and must nevertheless consider whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the Veteran 
has had the opportunity to present evidence and argument in 
support of his appeal.  There is no indication that the 
Board's present review of the claims will result in any 
prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

The Veteran's request to reopen his claims of service 
connection for residuals of a left wrist injury, cervical 
strain, and dextroscoliosis of the lumbar spine was received 
in December 2001, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The pertinent evidence of record at the time of the December 
1986 rating decision which denied service connection for 
residuals of a left wrist injury, cervical strain, and 
dextroscoliosis of the lumbar spine, included the Veteran's 
service treatment records which showed a history of a left 
wrist fracture and subsequent arthroplasty prior to service 
on his enlistment examination in January 1985.  An x-ray 
report at that time indicated that there was very little bony 
pathology which would cause difficulty, and the Veteran was 
accepted for service enlistment.  

The service records showed that the Veteran was evaluated for 
complaints of left wrist, low back and cervical spine pain on 
several occasions during service.  The Veteran was seen for 
left wrist pain on two occasions in May 1985, but no specific 
abnormalities were noted on examination.  The Veteran was 
also seen for left wrist pain in March 1986, and reported 
increased pain with overuse.  An x-ray study at that time, 
showed normal mineralization with no evidence of acute 
fracture or dislocation.  There were no post-operative 
changes to suggest a bony fusion and the surrounding soft 
tissues were unremarkable.  

The Veteran was seen for neck pain on three occasions during 
service, in January 1985 and twice in January 1986.  The 
Veteran reportedly strained his neck while washing a truck in 
January 1985, and had some muscle spasm on examination.  In 
January 1986, the Veteran hyperextended his neck "abating" 
his forehead on the ceiling of a truck cab two days earlier.  
The Veteran reported that he stopped wearing a neck brace on 
the second day and said that his neck pain was improving.  
Other than some paraspinal tenderness and spasm, no pertinent 
abnormalities were noted on examination.  X-ray studies of 
the cervical spine showed no evidence of fracture or 
dislocation.  The intervertebral disc spaces were well 
maintained and the remaining visualized soft tissues and bony 
structures were unremarkable.  When seen a few weeks later, 
the Veteran reported some functional impairment but said that 
his neck pain was improving.  An examination revealed some 
tenderness of the neck muscles, but was otherwise within 
normal limits.  The assessment on all three occasions was 
cervical strain.  

The service records showed that the Veteran was seen for low 
back pain in May 1985, and on several occasions from March to 
September 1986.  The impression was mechanical low back pain.  
The Veteran denied any trauma to his back and other than 
occasional muscle spasm and mild to moderate dextroscoliosis 
of the lumbar spine on a bone scan in April 1986, all 
clinical and diagnostic findings were within normal limits.  
X-ray studies of the lumbar spine in March 1986 were within 
normal limits and showed no evidence of arthritis or other 
pertinent abnormalities.  A May 1986 treatment note indicated 
that the Veteran's complaints were out of proportion to the 
clinical and diagnostic findings and he was admitted to a 
base hospital for additional evaluation.  All clinical 
findings during his hospital stay were normal and he was 
returned to full duty on the 11th day.  

The Veteran's separation examination on August 13, 1986, 
showed a history of low back and left wrist pain.  On 
examination, the Veteran had full range of motion of the 
spine and left arm and wrist.  

The Veteran was readmitted to a base hospital on August 21, 
1986, for continued low back pain and an inability to perform 
his duties.  Other than minimal paravertebral spasm of the 
cervical and thoracic spinal regions, all clinical and 
diagnostic studies were within normal limits.  A lumbar 
myelogram showed no evidence of a bulging disc, herniated 
nucleus pulposus, or any intra- or extradural pathology of 
the spine.  The final diagnosis was low back pain of 
undetermined organic etiology, and the Veteran was discharged 
to duty.  

The Veteran was seen for low back pain on August 29, 1986, 
after moving his belongings to a new dorm room.  Other than 
some paraspinal muscle tenderness and decreased motion, all 
clinical findings were normal.  The Veteran was placed on 
light duty for two weeks with no running, jumping, marching, 
lifting, or prolonged standing or sitting.  

A treatment note dated September 3, 1986, showed that the 
Veteran was observed by a physician's assistant playing 
basketball in the gym without difficulty.  The note indicated 
that the Veteran's profile was revoked and his commanding 
officer was so notified.  

The evidence added to the record since the December 1986 
rating decision includes numerous private medical reports 
showing treatment for various maladies from 1987 to 2009, and 
a transcript of a hearing at the RO before the undersigned in 
January 2010.  

The private medical records showed that the Veteran was 
treated for low back and cervical spine problems, 
periodically from 1993 to the present and included diagnoses 
of chronic lumbosacral ligamentous contractures, chronic 
myoligamentous cervical strain with intermittent thoracic 
outlet syndrome - left upper extremity, and herniated disc at 
C4-5 and C6-7 associated with myofascitis.  (See January and 
April 1993 private medical reports).  

At a hearing before the undersigned in January 2010, the 
Veteran testified that he reinjured his left wrist when he 
fell in service and by lifting heavy objects, and that he 
injured his lower back and neck when he fell against a truck 
and struck the "back" of his head in service, as well as 
due to the heavy lifting he did.  He also testified that he 
has had chronic left wrist, low back and cervical spine 
problems since his injuries in service, and believed that 
service connection should be established for his current 
disabilities.  

In this case, the prior final rating decision which denied 
service connection for the disabilities at issue on appeal 
was based on a finding that the Veteran's left wrist, low 
back and cervical spine symptoms in service were acute and 
transitory and that there was no disability or evidence of 
aggravation of the pre-existing left wrist disability at the 
time of service separation.  The evidence added to the record 
since that rating decision includes diagnoses of a current 
low back and cervical spine disability.  

Additionally, the Veteran's testimony concerning his 
inservice experiences and continuity of his symptomatology 
since service is presumed credible for the limited purpose of 
reopening the previously disallowed claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Veteran's testimony is 
new, in that it was not previously considered by the RO, and 
is material since it relates to an unestablished fact 
necessary to substantiate the claim or raises a reasonable 
possibility of substantiating the claim.  As the Board finds 
that the additional private medical records and the Veteran's 
testimony are new and material, there is no need to discuss 
whether the other evidence is likewise new and material as 
the claims will be reopened solely on the basis of this 
evidence.  

Having determined that the Veteran's claims are reopened, the 
Board finds that further development of the evidence is 
necessary, and such will be discussed in the Remand section 
below..  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for 
residuals of a left wrist injury, the appeal to reopen is 
granted.  

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for a 
cervical spine disability, the appeal to reopen is granted.  

To the extent that new and material evidence has been 
submitted to reopen the claim of service connection for a low 
back disability, the appeal to reopen is granted.  


REMAND

In view of the favorable decision to reopen the claims of 
service connection for residuals of a left wrist injury and a 
cervical spine and low back disability, the RO must now 
consider the issue on a de novo basis.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In this case, the evidence of record showed that the Veteran 
had a history of a left wrist fracture and arthroplasty prior 
to service enlistment, that he was treated for chronic left 
wrist, low back and neck pain on several occasions during 
service, and is shown to have a current low back and cervical 
spine disability.  He has presented testimony and argument 
that he currently has problems with the left wrist due to the 
duties of heaving lifting in service.  Postservice medical 
records show diagnoses of a back and neck disability.  The 
record also shows that around 1992 he had a work-related 
accident and the records also show that he had a postservice 
history of being in a motor vehicle accident.


Part of VA's duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA) is to provide the Veteran with 
an examination if, as in this case, there is competent 
evidence of a current disability, and the evidence indicates 
that the disability may be related to service.  38 C.F.R. 
§ 3.159(c)(4).  Given the medical complexity of this case, 
the Board finds that further development of the record, by 
way of a medical opinion, is necessary.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for his industrial accident in 
1992, and his subsequent motor vehicle 
accident.  The Veteran should also be 
requested to provide any records 
pertaining to his workman's compensation 
claim in 1992.  Thereafter, the AMC 
should attempt to obtain all identified 
records and associate them with the 
claims file.  All attempts to procure 
records should be documented in the file.  

2.  The Veteran should then be afforded a 
VA orthopedic examination to determine: 
1) the nature and, if feasible, etiology 
of all current low back or cervical spine 
disability(ies) and, 2) whether the pre-
existing left wrist disability was 
aggravated (i.e. permanently worsened 
beyond the natural progress) in service.  
The claims folder should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place included in the report.  
All indicated tests and studies should be 
accomplished.  The examiner should 
respond to the following:  

1)  Is it at least as likely as not 
( a 50 percent probability or more) 
that the Veteran's pre-existing left 
wrist disability underwent an 
increase in the underlying pathology 
during service?  

2)  If there was an increase during 
service, is it at least as likely as 
not ( a 50 percent probability or 
more) that any increase was due to 
the natural progress of the disease 
OR was the increase due to 
aggravation of the preservice 
disorder?  If applicable, a 
discussion of the significance of 
the pre-service finding and the 
relationship, if any, to any current 
left wrist disability would be 
helpful.  

In addressing indented 
paragraphs 1 and 2, please 
examine the evidence before, 
during and after service.

3)  Is it at least as likely as not 
( a 50 percent probability or more) 
that any current low back or 
cervical spine disability found had 
its onset in service-that is, is it 
related to service, including any 
injuries, complaints or activities 
of service?  

The physician should review the entire 
record, including the Veteran's service 
treatment records and post-service 
medical records, including any records 
pertaining to his workman's compensation 
claim prior to formulating an opinion.  
The clinical findings and reasons that 
form the basis of any opinion should be 
clearly set forth in the report.  If the 
examiner is only able to theorize or 
speculate as to these matters, this 
should be so stated and the reason for 
any conclusion should be reported.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

Note: The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

4.  Thereafter, the AMC should 
readjudicate the merits  of the claims.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
KIMBERLY OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


